DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 6-8 and 10 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by US 2006/0084606.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or 
US 2006/0084606 teaches a method of reducing oxidative damage in a mammal in need thereof comprising administering an effective amount of an aromatic-cationic peptide having at least one net positive charge; a minimum of four amino acids; a maximum of about twenty amino acids; a relationship between the minimum number of net positive charges (pm) and the total number of amino acid residues (r) wherein 3pm is the largest number that is less than or equal to r + 1; and a relationship between the minimum number of aromatic groups (a) and the total number of net positive charges (pt) wherein 2a is the largest number that is less than or equal to pt + 1, except that when a is 1, pt may also be 1 (paragraph [0009]). US 2006/0084606 teaches that the method can be used to treat diabetes (paragraph [0111]), satisfying claim 1.
With respect to claim 6, US 2006/0084606 teaches the aromatic-cationic peptide Phe-D-Arg-Phe-Lys-NH2 (SS-20, paragraph [0149]).
	With respect to claim 7, US 2006/0084606 teaches the aromatic-cationic peptide D-Arg-2'6'Dmt-Lys-Phe-NH2 (SS-31, paragraph [0084]).
	With respect to claim 8, US 2006/0084606 teaches that the mammal is a human (paragraph [0135]).
	With respect to claim 10, US 2006/0084606 teaches the aromatic-cationic peptide can be administered by at least one of the routes oral, topical, systemic, intravenous, subcutaneous and intramuscular (paragraph [0125]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1 and 5-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2004/070054 in view of Guigas et al. (“Metformin inhibits mitochondrial permeability transition and cell death: a pharmacological in vitro study,” Biochem. J. (2004) 382, 877–884).
WO 2004/070054 teaches a method of preventing mitochondrial permeability transition in a mammal in need thereof comprising administering an effective amount of an aromatic-cationic peptide having at least one net positive charge; a minimum of four amino acids; a maximum of about twenty amino acids; a relationship between the minimum number of net positive charges (pm) and the total number of amino acid residues (r) wherein 3pm is the largest number that is less than or equal to r + 1; and a relationship between the minimum number of aromatic groups (a) and the total number of net positive charges (pt) wherein 2a is the largest number that is less than or equal to pt + 1, except that when a is 1, pt may also be 1 (paragraph [0012]). 
WO 2004/070054 does not teach using the method to treat complications of diabetes.

Considering that (i) most of the deleterious complications of diabetes seem to be due to the glucose-induced production of reactive oxygen species by the respiratory chain, (ii) exogenous oxidative stress-related cell death is mediated by PTP opening and (iii) inhibition of complex 1 prevents PTP opening, we propose that metformin, which acts as a mild complex 1 inhibitor, prevents oxidative stress-related cytochrome c release and commitment to cell death. This finding may represent an important new direction in the treatment of hyperglycaemia-related detrimental effects. If hyperglycaemia-related deleterious consequences are linked to superoxide overproduction at the level of the mitochondrial respiratory chain, whereas mitochondrial superoxide generation, or exogenous oxidative stress, leads to apoptosis, then inhibition of PTP opening may efficiently prevent the effect of hyperglycaemia. Hence, if metformin prevents PTP opening on exogenous oxidative stress as well as its effects on apoptosis, this may suggest that metformin also prevents hyperglycaemia-induced cellular death. This finding may provide a new direction for the treatment of hyperglycaemia-related complications: besides the necessity for lowering the blood glucose level, it is possible to diminish the mitochondria-related toxicity of hyperglycaemia.

It would have been obvious to apply the method of preventing mitochondrial permeability transition in a mammal comprising administering an effective amount of an aromatic-cationic peptide taught by WO 2004/070054 to mammals with type II diabetes as taught by Guigas et al., satisfying claim 1. One of ordinary skill in the art would have been motivated to do so given that Guigas et al. teach that inhibition of PTP opening may efficiently prevent the effect of hyperglycaemia and that hyperglycaemia-related complications can be diminished by targeting the mitochondria-related toxicity of hyperglycaemia (p. 883, last paragraph). There would have been a reasonable expectation of success given that WO 2004/070054 teaches that cationic-aromatic peptides such as peptide D-Arg-2'6'Dmt-Lys-Phe-NH2 (SS-31) can protect against mitochondrial permeability transition, mitochondrial swelling and cytochrome c release (Example 8).
With respect to claim 5, Guigas et al. teach that targeting mitochondrial permeability transition can offset the effects of increased blood glucose (hyperglycemia) in diabetics (p. 883, last paragraph).
2 (SS-20, paragraph [0149]).
	With respect to claim 7, US 2006/0084606 teaches the aromatic-cationic peptide D-Arg-2'6'Dmt-Lys-Phe-NH2 (SS-31, paragraph [0084]).
	With respect to claim 8, US 2006/0084606 teaches that the mammal is a human (paragraph [0135]).
	With respect to claim 9, Guigas et al. teaches the treatment of type II diabetes (p. 877, col 1).
	With respect to claim 10, US 2006/0084606 teaches the aromatic-cationic peptide can be administered by at least one of the routes oral, topical, systemic, intravenous, subcutaneous and intramuscular (paragraph [0125]).

	Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2004/070054 in view of Guigas et al. (“Metformin inhibits mitochondrial permeability transition and cell death: a pharmacological in vitro study,” Biochem. J. (2004) 382, 877–884), as applied to claims 1 and 5-10 above, in further view of Vincent et al. (“Oxidative Stress in the Pathogenesis of Diabetic Neuropathy,” Endocrine Reviews 2004, 25(4):612–628).
	Neither WO 2004/070054 nor Guigas et al. teach the treatment of diabetic neuropathy.
	Vincent et al. teach that oxidative stress from hyperglycemia of diabetes leads to diabetic neuropathy (abstract).
It would have been obvious to apply the method of preventing mitochondrial permeability transition in a mammal comprising administering an effective amount of an aromatic-cationic peptide taught by WO 2004/070054 to mammals with type II diabetes as taught by Guigas et al., including those suffering from diabetic neuropathy as taught by Vincent et al., satisfying claim 3. One of ordinary skill in the art would have been motivated to do so given that Guigas et al. teach that inhibition of PTP opening 2 (SS-31) can protect against mitochondrial permeability transition, mitochondrial swelling and cytochrome c release (Example 8).

	Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2004/070054 in view of Guigas et al. (“Metformin inhibits mitochondrial permeability transition and cell death: a pharmacological in vitro study,” Biochem. J. (2004) 382, 877–884), as applied to claims 1 and 5-10 above, in further view of Beebe (“Body Weight Issues in Preventing and Treating Type 2 Diabetes,” Diabetes Spectrum Volume 16, Number 4, 2003, pp. 261-266).
	Neither WO 2004/070054 nor Guigas et al. teach the treatment of increased body weight.
	Beebe et al. teach that obesity is the most common risk factor associated with type II diabetes and that overweight and obesity are prevalent (p. 261, col 1).
It would have been obvious to apply the method of preventing mitochondrial permeability transition in a mammal comprising administering an effective amount of an aromatic-cationic peptide taught by WO 2004/070054 to mammals with type II diabetes as taught by Guigas et al., satisfying claim 1. It would have been further obvious to include patients who have overweight or obesity given that these patients are at greater risk for type II diabetes, as taught by Bebe (p. 261, col 1). One of ordinary skill in the art would have been motivated to do so given that Guigas et al. teach that inhibition of PTP opening may efficiently prevent the effect of hyperglycaemia and that hyperglycaemia-related 2 (SS-31) can protect against mitochondrial permeability transition, mitochondrial swelling and cytochrome c release (Example 8).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 2 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 7,811,987. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 7,811,987. Although the claims at issue are not the patented claims anticipate or render obvious the instant claims.
Patented claim 1 recites a method for treating diabetic nephropathy in a mammal in need thereof, the method comprising administering to the mammal an effective amount of an aromatic-cationic peptide having: (a) at least one net positive charge; (b) a minimum of four amino acids; (c) a maximum of about twenty amino acids; (d) a relationship between the minimum number of net positive charges (pm) and the total number of amino acid residues (r) wherein 3 pm is the largest number that is less than or equal to r+1; and (e) a relationship between the minimum number of aromatic groups (a) and the total number of net positive charges (pt) wherein 2a is the largest number that is less than or equal to pt+1, except that when a is 1, pt may also be 1, which satisfies all of the limitations of claims 1 and 2.
	With respect to claim 6, patented claim 2 requires that the aromatic-cationic peptide comprises Phe-D-Arg-Phe-Lys-NH2 (SS-20).
	With respect to claim 7, patented claim 3 requires that the aromatic-cationic peptide comprises D-Arg-2'6'Dmt-Lys-Phe-NH2 (SS-31).
	With respect to claim 8, it would have been obvious to apply the method for treating diabetic nephropathy in a mammal to a human.
	With respect to claim 9, it would have been obvious to apply the method for treating diabetic nephropathy in a mammal to a mammal suffering from type II diabetes.
	With respect to claim 10, it would have been obvious to administer the aromatic-cationic peptide by at least one of the routes oral, topical, systemic, intravenous, subcutaneous and intramuscular.

s 1, 2 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,603,971. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Patented claims 1 recites a method for treating a complication of diabetes in a mammal in need thereof, the method comprising administering to the mammal an effective amount of an aromatic-cationic peptide having the formula D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2, wherein the complication of diabetes is diabetic nephropathy, satisfying all of the limitations of claims 1, 2, 6 and 7.
With respect to claim 8, patented claim 4 requires that the mammal is a human.
With respect to claim 9, patented claim 5 requires that mammal is suffering from type II diabetes.
With respect to claim 10, patented claim 6 requires that he peptide is administered orally, topically, systemically, intravenously, subcutaneously, or intramuscularly.

Claims 1 and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,150,614. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate or render obvious the instant claims.
Patented claims 1 recites a method for treating diabetic retinopathy in a mammal in need thereof, the method comprising administering to the mammal an effective amount of an aromatic-cationic peptide having the formula D-Arg-2'6'-Dmt-Lys-Phe-NH2 or Phe-D-Arg-Phe-Lys-NH2, satisfying all of the limitations of claims 1, 6 and 7.
With respect to claim 8, patented claim 4 requires that the mammal is a human.

With respect to claim 10, patented claim 5 requires that he peptide is administered orally, topically, systemically, intravenously, subcutaneously, or intramuscularly.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654